Citation Nr: 1645458	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an earlier effective date prior to April 26, 2012 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service in the Army from October 1981 to December 1981 and in the Air Force from February 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  An unappealed February 1993 rating decision denied service connection for a low back disability.

2.  Arthritis of the lumbar spine manifested to a compensable degree within a year of separation from service.   

3.  Resolving reasonable doubt in the Veteran's favor, a September 11, 1992 formal claim for service connection for hearing loss and ear pain is construed to include a pending claim for entitlement to service connection for tinnitus.

4.  A claim for service connection for hearing loss and ear pain was received within one year of separation from service in February 1992.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
3.  Arthritis of the lumbar spine is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to an effective date of February 3, 1992, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition of the claim to reopen and the claim for an earlier effective date for service connection for tinnitus, a discussion of VA's compliance with the VCAA is not necessary.  Bernard v. Brown, 4 Vet. App. 384   (1993).

Claim to Reopen Service Connection for a Low Back Disability

The RO previously considered and denied a claim for service connection for a back condition in February 1993.  The February 1993 rating decision found that a back disability was shown on one occasion in service and was an acute condition.  The February 1993 rating decision also found that degenerative changes of the lumbosacral spine shown on x-ray did not manifest to compensable degree within one year of separation.  

The Veteran did not submit a timely notice of disagreement (NOD) to the February 1993 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In July 2010, the Veteran filed a claim to reopen service connection for a back condition.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159 (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307 (d).

The evidence of record at the time of the February 1993 rating decision included service treatment records and a VA spine examination dated in November 1992.  

Service treatment records show that the Veteran reported back pain in July 1987 after lifting weights.  He was diagnosed with a lower trapezius strain.  Service treatment record shows that the Veteran complained of musculoskeletal symptoms, including painful joints, back pain, and difficulty walking in October 1991.

A November 1992 VA examination reflects that the Veteran reported back pain.  Upon physical examination, he had forward flexion of the lumbar spine to 90 degrees.  An x-ray showed mild degenerative changes of the lumbar spine.  

The evidence received since the February 1993 rating decision includes VA outpatient treatment records and private treatment records and a VA examination dated in July 2012.  

VA treatment records reflect diagnoses of low back pain.  In May 1994, the Veteran reported low back pain.  He reported a history of back pain during service.

At a July 2012 VA examination, the VA examiner diagnosed spondylosis and back strain.  The examiner opined that a current low back disability is not related to service.  The examiner's rationale was that the service medical records include one note about a left upper trapezius strain after lifting weights.  The examiner stated that there was no complaint of a low back injury in service.  The examiner noted that the claims file did not contain any notation of long-standing back pain.  The examiner opined that there is no connection between the left trapezius strain in service and the Veteran's current back pain.   

The Board finds that new and material evidence has been received to reopen the claim for service connection for a back condition.  The evidence received since the prior final denial in February 1993 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied due to findings that the Veteran's back disability was an acute condition shown once in service and that degenerative joint disease did not manifest to a compensable degree within a year of separation.  The evidence received since the rating decision relates to the basis of the prior denial, as it relates to whether the Veteran's current disability is related to service.  Therefore, when considered with the evidence previously of record, the new evidence relates to an unestablished fact necessary to substantiate the claim.  The Board concludes that new and material evidence has been received to reopen the claim for service connection for a back condition.  

Service connection may be granted for arthritis if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Arthritis of the lumbar spine manifested to a compensable degree within one year of separation, as there was x-ray evidence of arthritis and a report of painful motion of the spine on examination in November 1992.  The minimum compensable rating for arthritis manifesting painful motion limited to a noncompensable degree is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Thus, service connection is warranted for a lumbar spine disability on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective Date for Service Connection for Tinnitus

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. §  3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a) (2015).

The Veteran seeks an earlier effective date for service connection for tinnitus.  The Veteran asserts that an earlier effective date is warranted, based on a November 1992 VA examination which noted a complaint of tinnitus.    

The Veteran had active duty service from February 1987 to February 1992.  In September 1992, the Veteran filed a claim for service connection for several disabilities, including "hearing loss" and "ear pain."  

The Veteran had two VA audiological examinations in November 1992.  An audiogram dated in November 1992 noted otoscopy of both ears within normal limits.   The audiological evaluation noted that "patient did not complain of tinnitus at the time of the test."  However, a subsequent VA audiological examination in November 1992 shows that the Veteran reported bilateral tinnitus since 1989.  

A formal claim for service connection for tinnitus was received on April 26, 2012.  A September 2012 rating decision granted service connection for tinnitus from April 26, 2012, the date of receipt of the claim.  

VA is required to provide a sympathetic reading of the Veteran's original claim for service connection to determine whether that claim could encompass a claim for entitlement to service connection for tinnitus.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A veteran  may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (VA must consider the claim for disabilities reasonably raised by the description of the Veteran's symptoms).  

The Board finds that the claim filed in September 1992 for service connection for "hearing loss" and "ear pain" adequately identified a disability of the ears.  See Brokowski, 21 Vet. App. at 86.  The evidence received in support of the Veteran's claim for hearing loss includes a diagnosis of bilateral tinnitus in November 1992.  The examination report noted the Veteran's report of tinnitus since 1989.  The Veteran is competent to identify tinnitus, and his statements are credible.  Under these circumstances, the Board finds that the evidence identified tinnitus as a disability affecting the ears in conjunction with the Veteran's claim for entitlement to service connection for bilateral hearing loss and ear pain.

Although the September 1992 claim did not identify tinnitus, it cannot be a claim limited only to hearing loss, but must rather be considered a claim for any hearing condition that may reasonably be encompassed by several factors including the Veteran's description of the claim, the symptoms he described, and the information he submitted or that the Secretary obtained in support of the claim.  See Clemons, 23 Vet. App. at 5.  As noted above, the evidence developed by VA in support of the Veteran's claim for service connection for bilateral hearing loss and ear pain shows a diagnosis of bilateral tinnitus. 

In light of the foregoing, the Board construes the September 9, 1992 claim for entitlement to service connection for bilateral hearing loss and ear pain broadly to encompass the claim for entitlement to service connection for tinnitus.  The Veteran's service connection claim was received on September 9, 1992.  The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §  3.400.  As the Veteran's  service connection claim was received within one year of his separation from service, the day following separation from active service is the appropriate effective date.   The Veteran separated from service on February 2, 1992.  Accordingly, the proper effective date for the award of service connection for tinnitus is February 3, 1992.   

ORDER

New and material evidence having been received, the claim for service connection for a low back condition is reopened, and service connection for a low back disability, characterized as degenerative joint disease, is granted.

An effective date of February 3, 1992, for service connection for tinnitus is granted, subject to regulations governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


